                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DIVISION

 ANDREW U.D. STRAW,                                )
                                                   )
                     Plaintiff                     )
                                                   )
 vs.                                               )            JUDGMENT IN A CIVIL CASE
                                                   )              CASE NO. 7:18-CV-74-M
 STATE OF NORTH CAROLINA,                          )
                                                   )
                                                   )
                     Defendant.                    )

Decision by Court.

IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS North Carolina’s Motion to
Dismiss [DE-55] with prejudice. This Court’s order temporarily staying discovery until ten (10) days after
an order determining the outcome of North Carolina’s motion to dismiss [DE-89] is hereby vacated.
Plaintiff’s Motion for Leave to File Sur-reply to respond to Defendant’s Motion to Dismiss [DE-63] is
GRANTED. Plaintiff’s Motion to Take Notice of US Supreme Court Filing and Allow Petition for
Certiorari Into the Record, Including Statements Explaining It [DE-78] is GRANTED IN PART AND
DENIED IN PART.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the remaining Motions, [DE-31]
Motion for Summary Judgment; [DE-35] Motion to Defer Decision on Summary Judgment Pending
Discovery; [DE-41] Motion to Supplement Statement for Summary Judgment; [DE-42] Motion for
Acceptance of Memorandum of Law Into the Record; [DE-43] Motion to Supplement Statement of
Summary Judgment; [DE-45] Motion to Take Notice, Enter Statements into Record; [DE-46] Motion for
Acceptance of Intervenor Statements Under FRCP Rule 24; [DE-47] Motion for Declaratory Judgment;
[DE-49] Motion for Extension of Time; [DE-68] Motion To For Rule 37 Relief; [DE-72] Motion to Take
Notice Re: Family Damaged; [DE-73] Motion for Rule 37(a)(4) Relief; and [DE-75] Motion to Take Notice
Re:JPML, Rule 5.1 & Rule 19(a)(2), are hereby DENIED.


This Judgment filed and entered on March 3, 2020, and copies to:
Andrew U.D. Straw (via CM/ECF electronic notification)
I.Faison Hicks (via CM/ECF electronic notification)
Phillip Anthony Rubin (via CM/ECF electronic notification)


 March 3, 2020                                               Peter A. Moore, Jr.
                                                             Clerk of Court



                                                       By:
                                                             Deputy Clerk
